Citation Nr: 0724892	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and D.M.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  
At the hearing, the Board granted a motion to advance this 
case on the docket due to the veteran's age.  38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2006).  

At the May 2007 Travel Board hearing, the veteran, through 
his representative, raised a claim for special monthly 
compensation based on a need for regular aid and attendance 
and/or being housebound.  This matter is referred to the RO 
for appropriate development.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
arthritis of the sacroiliac joint, rated as 40 percent 
disabling; residuals of cold injury, left lower extremity, 
rated as 30 percent disabling; residuals of cold injury, 
right lower extremity, rated as 30 percent disabling; 
bilateral hearing loss, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and scar, residual 
shell fragment wound, right hand, rated as noncompensable 
(zero percent disabling).  The veteran's combined service-
connected disability rating is 80%.  

2.  The evidence of record is in approximate balance as to 
whether the veteran's service-connected disabilities are of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience, without regard to non-
service-connected disabilities.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a total compensation rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  

II.  Facts and Analysis

This claim arose from a VA Form 21-8940, Veteran's 
Application for Increased Compensation based on 
Unemployability, filed with the RO in May 2005.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran service-connected disabilities consist of 
arthritis of the sacroiliac joint, rated as 40 percent 
disabling; residuals of cold injury, left lower extremity, 
rated as 30 percent disabling; residuals of cold injury, 
right lower extremity, rated as 30 percent disabling; 
bilateral hearing loss, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and scar, residual 
shell fragment wound, right hand, rated as noncompensable 
(zero percent disabling).  The veteran's combined service-
connected disability rating is 80%.  As such, the Board finds 
that the veteran meets the percentage standards set forth in 
38 C.F.R. § 4.16(a).  Thus, the issue becomes whether the 
veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.  

Review of the evidence reveals the veteran last worked full 
time in July 1978, as a production clerk.  Although the 
veteran has not provided specific information regarding his 
educational history, he has indicated that he has not 
received any education or training since becoming too 
disabled to work.  See Veteran's May 2005 Application for 
Increased Compensation based on Unemployability.  At the May 
2007 Travel Board hearing, the veteran testified that his 
bilateral cold weather disabilities have deteriorated to the 
point where he is currently in a wheelchair and takes several 
medications on a daily basis for pain.  He also testified 
that his service-connected low back arthritis also affects 
his ability to walk and that he has been unable to work since 
his disabilities were initially service connected.  The 
veteran's witness, D.M., testified that the veteran's legs 
are swollen and that he wears shoes three times his normal 
size.  Essentially, the veteran's argument is that his 
service-connected disabilities, specifically his bilateral 
cold weather disabilities and low back arthritis, prevent him 
from standing, walking, or moving around for any extended 
period of time and are so severe that they preclude him from 
working.  

In support of his claim, the veteran points to a May 2006 VA 
outpatient treatment record which contains a medical opinion 
from his treating physician at the VA Medical Center.  The 
physician stated that, in his medical opinion, the veteran's 
service-connected arthritis and residual cold weather 
injuries, as well blindness, make him permanently 
unemployable.  The Board notes that the veteran's visual 
impairment is not service-connected; however, the Board finds 
that the preponderance of the evidence establishes that his 
service-connected bilateral cold weather injuries and low 
back arthritis limit the veteran the most.  In this regard, 
the July 2005 VA examination report shows that the veteran's 
bilateral cold weather injuries are manifested by numbness 
across the front of his feet, significant swelling to both 
legs, and constant pain throughout his legs and feet which 
gets worse with prolonged standing and walking.  The July 
2005 VA examiner also noted that the veteran arrived in a 
wheelchair and was able to walk only minimally with a cane.  
In addition, the Board finds the veteran's testimony 
regarding his service-connected low back arthritis to be 
credible with respect to the effect it has on his ability to 
walk.  

In sum, the Board finds that, after carefully considering the 
benefit-of-the-doubt doctrine, the evidence of record 
supports the veteran's contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude him from securing substantially gainful 
employment requiring either mobility or merely a stationary 
setting.  The evidence shows that the physical limitations 
caused by the bilateral cold weather disabilities and low 
back arthritis render the veteran incapable of performing the 
physical and mental acts required by employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In conclusion, without finding error in the RO's action, the 
Board will exercise its discretion to find that the probative 
and credible evidence is at least in relative equipoise in 
support of the claim of entitlement to TDIU, and entitlement 
to that benefit is established.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2006).  


ORDER

A total rating based upon individual unemployability due to 
service-connected disability is granted, subject to rules and 
regulations governing the payment of monetary benefits.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


